— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Clemente, J.), rendered July 19, 1982, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
*605Judgment affirmed.
The defendant’s contentions with respect to the conduct of the trial court and the prosecutrix are either unpreserved or without merit. We also find that the sentence imposed was not excessive. Finally, the defendant’s claim of ineffective assistance of counsel is based on matters dehors the record. Lazer, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.